Citation Nr: 1454731	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  04-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an acute cardiovascular event, including heart disease and stroke, and kidney failure. 

2.  Entitlement to service connection for residuals of bilateral below-the-knee-amputations secondary to ischemia caused by an acute cardiovascular event.


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1994.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2003 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that denied entitlement to service connection for residuals of heart disease, stroke and kidney failure, and bilateral below-knee amputations due to ischemia. 

The Veteran presented testimony at a videoconference hearing in October 2005 before the undersigned.  The transcript is of record.  

In January 2006, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court granted a Joint Motion to vacate and remand the Board's decision.  

By decision in January 2008, the Board once again denied the claims of entitlement to service connection for residuals of heart disease, stroke, and kidney disease, and residuals of bilateral below-the-knee amputation secondary to ischemia caused by heart disease.  The Veteran appealed to the Court.

In a March 2009 Order, the Court vacated and remanded the Board's decision for readjudication consistent with the Joint Motion.  

In August 2009, the Board remanded the claim for further development.  The Board sought additional consultation and opinion through the Veterans Health Administration (VHA) in 2009 and 2011.

In December 2011, the Board again denied entitlement to service connection for residuals of heart disease, stroke, and kidney disease, and residuals of bilateral below-the-knee amputation secondary to ischemia caused by heart disease.  The appellant again appealed.  

In a September 2012 Order, the Court granted a Joint Motion for Remand.  The case was remanded by the Board in December 2012 to secure additional records from the University of North Carolina at Chapel Hill. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Review of record and Virtual VA/VBMS discloses that pursuant to the Board's most recent remand in December 2012, additional medical records were received in February 2014 pertinent to the issues on appeal.  This evidence includes a report of History and Physical Notes dated in June 2002 from the University of North Carolina Hospitals that was not previously considered in the adjudication of these claims.  Neither the Veteran nor his representative waived consideration of this additional evidence by the agency of original jurisdiction.  The Board cannot consider this submission in the first instance and must remand this evidence to the RO for a supplemental statement of the case.  See 38 C.F.R. §§ 19.38, 20.1304(c) (2014).  Indeed, the representative in November 2014 specifically requested that this case be remanded.

Accordingly, the case is REMANDED for the following action:

After taking any further development deemed appropriate, readjudicate the issues on appeal after considering all of the evidence of record.  If the benefits sought are not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

